CAHIER DES CHARGES - TYPE
RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX
DE RECHERCHE ET D’EQUIPEMENT MINIMA DEVANT ETRE
REALISES PAR LE TITULAIRE D’UNE CONCESSION
D'EXPLOITATION DE SUBSTANCES MINERALES CLASSEES
"MINES"

Article Premier : Objet du Cahier des Charges-Type

Le Présent Cahier des charges-type prévu par le Code Minier promulgué par la loi
N°2003-30 du 28 Avril 2003 et notamment son article 44 vise à fixer les clauses
et conditions générales relatives à l’octroi d’une concession d’exploitation de
substances minérales classées "Mines" et à la production et aux montants des
travaux de recherche et d’équipement minima que La Société Minière et
Sidérurgique de Tunisie (S.A.), Sise à la Zone Industrielle Bir Mchergua —
1193 Bir Mchergua Gare , ci-après désigné par le terme le "TITULAIRE",
sera tenu d’effectuer à l’intérieur du périmètre de la concession d’exploitation dite
Bir Djedid de substances minérales du 4°" groupe tel que défini à l’article
2 du présent cahier.

Art._2. : Délimitation du Périmètre de la Concession d’exploitation
La concession visée à l’article premier du présent cahier des charges est délimitée
comme suit :

Sommet N° des repères Sommets N° des repères
1 242.518 4 238.514
9 244.518 5 238.516
3 244.514 6 242.516
1 242.518

et comporte Quatre périmètres élémen aires soit une superb cie globale de 1600

hectares.

Art. 3. : Obligation de travaux minima

Le Titulaire s’engage à exécuter, sur le site de sa concession, le programme
minimum des travaux de recherche, d’infrastructure minière et d'équipement tel
que fixé aux articles 4 et 5 du présent cahier des charges, sous peine d’être
considéré comme n’ayant pas honoré ses engagements.

Art. 4. : Exécution des travaux minima

Le Titulaire est tenu d’exécuter, à l’intérieur du périmètre de sa concession
d’exploitation, les travaux minima nécessaires pour assurer la production et
honorer les engagements prévus à l’article 5 du présent cahier des charges. Ces
travaux auxquels est consacrée une enveloppe minimale de 445 000 Dinars
consistent en :

— Aménagement de pistes d'accès et de zones 330 000 DT
— Aménagement de 2 plateformes. 40 000 DT
— Construction d’un local de bureau 50 000DT
— Local et fosse d'entretien 25 000 DT

Art, 5. : Engagements minima du Titulaire
Le Titulaire s’engage dans le cadre de la concession d’exploitation à ce qui suit :

- Extraire annuellement un tonnage fixé à 260 000 T de Minerai de gypse brut
- Investir un montant global de 1 245 000 Dinars pour l’acquisition de
matériels et d’équipements nécessaires à l’extraction, détaillé comme suit :

- Une Pelle hydrauliques 500 000 DT
SAUT Camion Dumper 400 000 DT
— Une  Foreuse corolaire 100 000 DT
— Un Tracteur 70W 50 000 DT
— Trois Citernes 15 000 DT
- Un Compresseur 50 000 DT
- Un générateur électrique 30 000 DT
- Un Camion de transport matériel 100 000 DT

- Produire annuellement un tonnage fixé à 250 000 T de Granulé de Gypse
- Investir un montant global de 740 000  Dinars pour l’acquisition et
l'installation d’une station de concassage et d’une unité de dépoussiérage:

— Construction de charpente et chaudronnerie 150 000 DT
— Acquisition d'une station de concassage 500 000 DT
— Montage de la station 50 000 DT
— Installation d’une unité de dépoussiérage 40 000 DT

d/

NU nv "à
ho
+ Poursuivre les travaux de recherche à l’intérieur du périmètre de la
concession dans les limites de 3% du Chiffre d'Affaires, afin de renouveler
les réserves.

Art, 6. : Documentaire fournie par l'Autorité Concédante

En plus de la possibilité d’accéder aux banques des données nationales en matière
de géologie et d’exploitation minière prévue à l’article 93, l’autorité concédante
fournit au titulaire la documentation qui se trouve en sa possession concernant
notamment :

Le cadastre et la topographie,

La géologie générale de la Tunisie,

L’hydrologie et l’inventaire des ressources hydriques,
— Les mines.

Cependant l’Autorité Concédante ne doit pas fournir des renseignements touchant
à la Défense Nationale ou des renseignements fournis par les Titulaires des
concessions d’exploitation en cours de validité et dont la divulgation à des tiers
ne peut être faite qu’avec l’accord des intéressés.

Art. 7. : Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d’exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d’une réglementation
appropriée, suivant les saines pratiques admises dans l’Industrie minière
internationale, en vue d’une exploitation rationnelle des ressources naturelles
découvertes à l’intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de l’autorité
concédante.

Art. 8. : Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les
équipements et outillage publics existants, suivant les dispositions, conditions et
tarifs prévus par la législation en vigueur et sur un pied de stricte égalité avec les
autres usagers.

Art. 9. : Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de
recherche et d’exploitation des substances minérales, de compléter l’équipement

et l’outillage public existant, ou d’exécuter des travaux présentant un intérêt
public général, il devra en informer l’Autorité Concédante. H
Le Titulaire doit appuyer sa demande d’une note justifiant la nécessité desdites
installations, et d’un projet précis de leur réalisation.

L’exécution de ces travaux reste soumise à l’approbation de l’Autorité
Concédante.

Art. 10. : Durée des autorisations et des concessions

Les concessions et les autorisations d’occupation du domaine public ou du
domaine privé de l’État ou de l’utilisation de l’outillage public, seront accordées
au Titulaire pour la durée de validité de la concession d’exploitation et ce,
conformément à la législation et à la réglementation en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent article
donnent lieu au versement par le Titulaire des droits d’enregistrement, taxes et
redevances applicables au moment de leur octroi.

Art. 11. : Occupation du domaine public maritime

L'autorité Concédante facilite au Titulaire, conformément à la réglementation en
vigueur relative à l’occupation du domaine public maritime, l’acquisition, à ses
frais, d’un poste d'embarquement pour permettre le chargement des substances
minérales provenant de la concession ainsi que d’une surface de terre-plein
nécessaires à l’aménagement d'installations de transit ou de stockage.

Art. 12. : Réseaux publics de distribution des eaux
L’autorité Concédante facilite au Titulaire, s’il le demande, la souscription à des
polices d’abonnement temporaires ou permanentes aux réseaux publics de
distribution de l’eau potable ou industrielle, dans la limite de ses besoins
légitimes, et dans la limite des débits dont ces réseaux peuvent disposer et ce,
conformément aux dispositions du Code des Eaux.

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les services de
ministère chargé des eaux à la demande du Titulaire et à ses frais, suivant les
clauses et conditions techniques applicables aux branchements danse domaine.

Art. 13. : Dispositions Applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses dépôts et ses postes
d'embarquement, peut aménager, à ses frais, des embranchements de voies
ferrées particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le Titulaire
conformément aux conditions de sécurité et aux conditions techniques applicables
aux réseaux publics tunisiens. Ces projets sont approuvés par l’Autorité
Concédante après enquête parcellaire.

L’Autorité Concédante se réserve le droit de modifier les tracés proposés par le
Titulaire, pour tenir compte des résultats de l’enquête parcellaire et pour
raccorder au plus court et selon les règles de l’art les installations du Titulaire aux
réseaux publics.

Art, 14. : Dispositions Applicables aux Centrales Électriques

Les centrales électriques installées par le Titulaire et ses réseaux de distribution
d’énergie sont considérés comme des dépendances légales de la concession et
sont assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de production et de distribution d’énergie similaires.

Le Titulaire produisant de l’énergie électrique pour l’alimentation de se chantiers
peut céder au prix de revient tout excédent d’énergie par rapport à ses besoins
propres à un organisme désigné par l’Autorité Concédante.

Art. 15. : Obligation de maintenir les ouvrages en bon état

Le Titulaire est tenu, jusqu’à la fin de la concession, de maintenir les bâtiments,
les ouvrages de toute nature, les installations minières et leurs dépendances
légales en bon état et d’exécuter en particulier les travaux d’entretien des puits
d’extraction du tout - venant, des travers-banc, des installations de pompage des
eaux d’exhaure etc.

Art. 16. : Contrôle et visite technique

Le Titulaire est soumis au contrôle et à la surveillance exercée par les services
compétents du Ministère chargé des Mines suivant les dispositions prévues par le
Code Minier.

Art. 17. : Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l’utilisation des matériels et matériaux produits
en Tunisie, des services d’entreprises ou de sous-traitants de nationalité
Tunisienne tant que les prix, la qualité et les délais de livraison offerts demeurent
équivalents aux offres étrangères.

En outre, le Titulaire est tenu, conformément aux disposions de l’article 75 du
Code Minier, d'employer en priorité les tunisiens.

Art. 18. : Défense Nationale et Sécurité du Territoire

Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités
civiles ou militaires en matière de Défense Nationale et de Sécurité du Territoire
conformément à la réglementation en vigueur.

Art. 19. : Unités de Mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à
l’Autorité Concédante doivent être formulés en des unités de mesure et des
échelles agréées par elle.

Toutefois, à l’intérieur de ses services, le Titulaire peut utiliser tout autre système
de mesure sous réserve de tenir les données à la disposition de tout demandeur
officiel dans une formulation convertie au système métrique.

Art. 20. : Cartes Plans

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant les
fonds de cartes ou de plans du service topographique tunisien, ou en utilisant les
fonds de cartes ou de plans établis par d’autres services topographiques à
condition qu’il soient agréés par l’Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l’Autorité Concédante et
le service topographique concerné, ces cartes et plans pourront être établis par les
soins et aux frais du Titulaire, aux échelles et suivant les procédés les mieux
adaptés à l’objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de triangulation
et de nivellement généraux de la Tunisie.

Art. 21. : Responsabilité du Titulaire vis-à-vis des tiers
Le Titulaire est tenu de consacrer des assurances de responsabilité civile contre
les risques d’atteintes aux biens d’autrui et aux tiers du fait de son activité.

Le Titulaire reste responsable pendant cinq ans de tous dommages qui seraient
reconnus provenir de son exploitation de la Mine. Ledit délai ne s’applique pas
aux dommages résultant des accidents du travail et des maladies professionnelles
lesquels demeurent régis par la législation en vigueur.

de

Art. 22. : Cas de Force Majeur

Le Titulaire n’aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s’il justifie que le manquement aux dites obligations est motivé par un
cas de force majeur et ce, conformément aux dispositions du Code Minier.

Est considéré comme cas de force majeur tout évènement extérieur présentant un
caractère à la fois imprévisible et irrésistible empêchant la partie qui en est
affectée d’exécuter tout ou partie des obligations mises à sa charge par le Cahier
des Charges tels que :

1- Tous phénomènes naturels y compris les inondations, incendies, tempêtes,
foudres, glissements de terrain ou tremblements de terre dont l'intensité
est inhabituelle au pays ;

2- Guerres, révolutions, révoltes, émeutes et blocus ;

3- Grèves à l'exception de celles du personnel du Titulaire ;

4- Restrictions gouvernementales.
Les retards dus à un cas de force majeure n’ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale

durée de la validité de la concession d’exploitation sur laquelle ces retards se sont
produits.

Art. 23. : Arbitrage

Tout différend relatif à l’application du présent cahier des charges entre l’Autorité
Concédante et le Titulaire sera tranché à l’amiable. A défaut de règlement
amiable dans un délai ne dépassant pas un mois, le différend est porté devant la
justice conformément à la réglementation en vigueur.

Dans le cas où le Titulaire est de nationalité étrangère, le différend peut être
soumis à l’arbitrage.

Je, soussigné, reconnais avoir pris connaissance
de toutes les dispositions et conditions prévues par le présent
cahier des charges et m’engage en vertu d’elles.

£ ph je » k} Fécpait à Tunis le, 23 novembre 2010
OT

GTA. pp ((5Le Président Directeur Général se yeRE ET SDEURONUEDE TUNSE
ji AM

2.2 6 NN 200 U
ee M.FETHIMOKHTAR ZI. BIRMCHERGA- GARE 1163
.679.610 - 72.679.6
Jamel HABHAB iH- NA. Te T2G rat
